            Case 1:20-cv-00233-ENV-SJB Document 19 Filed 11/25/20 Page 1 of 3 PageID #: 93

          Colleran                                 WALTER M. COLLERAN (1912·1998)
                                                   RICHARD L. O'HARA
                                                   JOHN E MILLS ( 1939·2003)
                                                                                  STEVEN G. FARJ<AS**
                                                                                  THOI'<lAS P. KEANE***
                                                                                                                        PARALEGN S
                                                                                                                        LAURA A. HARRINGTON
                                                                                                                        KRISTINE M. MURPHY


            O'Hara
                                                               J.                            DA!'>'IIEN 0. 1'-1AREE**




       &
                                                   EDWARD           GROARH:E
                                                                                             TAYLOR ANNE VVAITES        LILLY PIAZZA
                                                   CHRISTOPHER       P. O'HARA
                                                   CAROL O'RoURKE PENNINGToN                 GARRETT J. 00\-vn          KAREN ALBERTELLI GILBERT
                                                   DENIS A. ENGEL                            PATRICIA L. BOLAND           *
                                                                                                                        **ALSO ADMITTED IN N.:;w JERSEY



            Mills L.L.P.                           JOHN   S.   GROARI<E
                                                   MICHAEL D. Bosso
                                                                          *                  GLENN A. KREBS      +      ***ALSO AOM!TTEO IN WASHINGTON, D.C.
                                                                                                                              ALSO ADMITTED IN NEW JERSEY AND
                                                                                                                              CONN£CT!CUT
                                                                                                                        +OF COUNSEL




                                                                               November 25, 2020
             VIA ELECTRONIC FILING
             Honorable Eric N. Vitaliano, U.S.D.J.
             United States District Comt
             Eastern District of New York
             225 Cadman Plaza East
             New York, NY 10007

                                     Re:       Segar v. Transport Worliers Union, Loca1100, et al.
                                               Case No. 20-CV-00233 (ENV>(SJB)

             Dear Judge Vitaliano:

                       This firm represents Transport Workers Union Local 100 and Deirdre Feerick
             ("Defendants") in the above-referenced matter. Pursuant to Your Honor's Individual Rule III.(A),
             this letter shall serve as the Defendants' request for leave to file a motion to dismiss pursuant to
             Fed.R.Civ.P 12(b)(6) and to respectfully request a pre-motion conference.

                     The Amended Complaint filed by Plaintiff Tawana Segar ("Plaintiff") on November 11,
             2020, alleges multiple new claims for relief including, inter alia, a claim for unpaid overtime under
             the Fair Labor Standards Act ("FLSA"). As discussed in detail herein, Plaintiffs claim under the
             FLSA is time barred, and to the extent any portion is not time-barred, it is deficiently pled.
             Accordingly, Defendants seek leave to file a motion to dismiss Plaintiffs FLSA claim.

             Plaintiffs FLSA Claim is Time Barred

                     In her Amended Complaint, Plaintiff alleges that Defendants violated the FLSA because
             she worked in excess of 40 hours per week but was not paid overtime, as a result of her
             misclassification as an exempt employee who received a salary. Plaintiffs specific allegations are
             as follows:

                    Upon information and belief Plaintiff worked in excess of 40 hours in the workweek
                    on several occasions. For example, the week of: 2116/2014 (she worked 44 hours),
                    3/9/2014 (she worked 44 hours), 6/1/2014 (she worked 48 hours), 9/7/2014 (she
                    worked 48 hours), 10/19/2014 (she worked 44 hours), 1/5/2015 (she worked 1 hour
                    10 min overtime), 1/12/2015 (she worked 35 min overtime), 2/9/2015 (she worked
                    25 min overtime), 2/16/2015 (she worked 1 hour 57 min overtime), 3/2115 (she
                    worked 1 hour 36 min overtime), 3/16/2015 (she worked 49 min overtime),
                    4/20/2015 (she worked 1 hour 13 min overtime), 5/4/2015 (she worked 1 hour 9
                    min overtime), 5/25/2015 (she worked 48 homs), 10112/15 (she worked 44 hours),
                    12/7/2015 (she worked 48 hours), 2/21/2016 (she worked 45 hours), 3/13/2016 (she


                                                                        1
I 00   CROSSWAYS PARK   DRIVE WEST   •SUITE   200 • WOODBURY, NEW YORK 11797. T: 516.248.5 75 7. F:    .   .
                                                                                                    516 742 1765
                                                'NWW.COHMLAW.GOM               ·E§j!O),.,,
Case 1:20-cv-00233-ENV-SJB Document 19 Filed 11/25/20 Page 2 of 3 PageID #: 94



         worked 44 hours), 5/29/2016 (she worked 48 hours), 10/23/2016 (she worked 44
         hours). From 2014 to 2017 plaintiff was expected to answer her employer issued
         cell phone and respond to emails during evenings and weekends. (Am. Comp. at~
         55.)

         Taking Plaintiffs allegations of willful violations of the FLSA in the light most
 favorable, as required for the purposes of a motion to dismiss, the applicable statute of limitations
 is 3 years from the date the claim accrued. 29 U.S.C. §255. As a result, Plaintiffs filing of the
 within claim on November 11, 2020 renders all claims that accrued before November 11, 2017
 time batTed. 1 LitJ·as v. PVM Intern. Corp., 11-CV-5695 JFB AKT, 2013 WL 4118482, at *6
 (E.D.N.Y. Aug. 15, 2013)("[B]ecause plaintiffs complaint was filed on November 21, 2011, she
 cannot claim overtime wages for work done prior to November 21, 2008 (more than three years
 before her complaint was filed). Plaintiffs claim is therefore, limited to overtime pay allegedly
 owed after November 21, 2008.").

        Plaintiffs allegations of specific workweeks where she claims to have worked in excess of
 40 hours all predate the limitations period, and therefore her claim must be limited accordingly.

 The Balance of Plaintiff's FLSA Claim is Not Plead Sufficiently

         The balance of Plaintiffs FLSA claim alleges that Plaintiff worked in excess of 40
 hours per week sometime within the year 2017, with no other detail. Plaintiff merely alleges
 "[flrom 2014 to 2017 plaintiff was expected to answer her employer issued cell phone ... " (Am.
 Comp. at~ 55). Such an allegation is inadequate to plead the claim with the requisite degree of
 specificity as required in this Circuit. Lundy v. Catholic Health System of Long Island, 711 F.3d
 106, 114 (2d Cir.2013)(intemal citations omitted). "[I]n order to state a plausible FLSA overtime
 claim, a plaintiff must sufficiently allege 40 hours of work in a given workweek as well as some
 uncompensated time in excess of the 40 hours." Id. at 114.

         Following that standard, the Second Circuit, in subsequent cases, proceeded to find the
pleading of an FLSA overtime claim to be inadequate in a case where the complaint merely alleged
that overtime hours were worked without "provid[ing] sufficient detail about the length and
frequency of [the] unpaid work to support a reasonable inference that they worked more than forty
hours in a given week", Nakahata v. N.Y.-Presbyterian Healthcare Sys., Nos. 11-0734, 11-0710,
11-0713, 11-0728, 2013 U.S.App. LEXIS 14128, at *20, 2013 WL 3743152 (2d Cir. July 11,
2013 ), and in a case where the complaint merely "tracked the statutory language of the FLSA,
lifting its numbers and rehashing its formulation, but alleging no particular facts sufficient to raise
a plausible inference of an FLSA overtime violation," Dejesus v. HF Mgmt. Servs., No. 12-4565,
2013 U.S.App. LEXIS 16105, at *13, 2013 WL 3970049 (2d Cir. Aug. 5, 2013).

        It is not possible to determine the extent to which Plaintiff alleges she worked during this
time period necessary to determine if she worked more than 40 hours in a given week, as required.
The Lundy standard is particularly applicable where a plaintiff is alleging "off the clock" work, as
is being alleged herein. Johnson v. Equinox Holdings, Inc., 13 CIV. 6313 RMB JLC, 2014 WL

 1
 Plaintiff alleges FLSA overtime violations for the first time in her Amended Complaint. Therefore, the filing of the
Amended Complaint is the appropriate starting point.

                                                         2
Case 1:20-cv-00233-ENV-SJB Document 19 Filed 11/25/20 Page 3 of 3 PageID #: 95



 3058438, at *4 (S.D.N.Y. July 2, 2014)("Such generalized and imprecise [off the clock]
 allegations, which identifY neither the weeks during which he worked more than forty hours nor
 the specific number of hours he worked during such weeks, fail to provide some factual context
 that will 'nudge' [his] claim from conceivable to plausible.")(intemal citations omitted). As a
 result, Plaintiff has failed to adequately allege a claim under the FLSA in keeping with the Lundy
 standard and its progeny.

        Thank you for your time and kind consideration of this request.

                                                       Respectfully submitted,

                                                       COLLERAN, O'HARA & MILLS L.L.P.


                                              By:    (J~                   (}
 cc:    All cmmsel of record for Plaintiff (via ECF)




                                                 3
